                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER MIDGETT, individually )
and on behalf of similarly situated persons, )     No. 8:18-cv-00238
                                             )
       Plaintiffs,                           )
                                             )
v.                                           ) SECOND AMENDED FINAL
                                             )   PROGRESSION ORDER
WERNER ENTERPRISES, INC.,                    )
                                             )
       Defendant.                            )
                                             )
______________________________________________________________________________

       THIS MATTER is before the Court upon the parties’ joint proposed second amended final

progression schedule. On May 19, 2021, the Court directed the parties to draft a joint proposed

progression order and submit the joint proposed progression order to the Court. The proposed

progression schedule is accepted. Accordingly, progression shall proceed as follows:

       1.     Defendant shall have forty-five (45) days from the date the Court enters the

              Progression Order to provide supplemental discovery responses relating to the opt-

              in class members and information in connection with a potential mediation.

       2.     Plaintiff shall have sixty (60) days from receipt of the responses discussed in

              paragraph 1 to analyze the supplemental data and make a demand.

       3.     The parties shall have sixty (60) days after the deadline from which Plaintiffs are

              to make a demand discussed in paragraph 2 above to complete voluntary mediation,

              if agreeable to both parties following the receipt of Plaintiff’s demand.

       4.     Plaintiff’s renewed Motion for Class Certification is due no later than forty-five

              (45) days after any mediation deadline in paragraph 3 above.




                                                1
       a.      Defendant’s response to Plaintiff’s renewed Motion for Class Certification

               is due no later than thirty (30) days after Plaintiff files its renewed Motion

               for Class Certification.

       b.      Plaintiff’s reply is due no later than twenty-one (21) days after Werner’s

               opposition brief is filed.

5.     The parties will propose additional progression deadlines for the remainder of the

       case after mediation, if necessary.

Dated this 3rd day of June, 2021.


                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge




                                            2
